DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 09/15/2022.
 Claims 1, 3-8, 10-15 and 17-20 are currently pending in this application. Claims 1, 3-6, 8, 10-13, 15 and 17-20 have been amended. Claims 2, 9 and 16 are amended.
No new IDS has been filed.

Examiner’s Note
Applicant is suggested to include information of the paragraphs 0029 and 0030 of the specification (e.g., access control to a table with monetary values, subscription of documents, document access level, dynamic and granular access, text generation, structured or unstructured format, etc.) to the claims to improve the application for providing a better condition for an allowance.

Response to Arguments
The previous 112(b) rejections to the claims 1, 3-8, 10-15 and 17-20 have been withdrawn in response to the applicants’ amendments; however, the current amendments cause the rejections stated below.
The previous 101 rejections to the claims 8, 10-15 and 17-20 have been withdrawn in response to the applicants’ amendments/remarks.

The applicants amended claim 1 to include “… determining … layouts of a plurality of documents, each layout including one or more components of each respective document …”, and have, in pages 10-11 of the remarks, argued that “… Neylan only discloses an approach that enable the author to establish permissions for the consumers to access certain sections of a field … claim 1 specifies … components in the plurality of documents based on the layouts … Neylan only discusses a file and not a plurality of documents based on the layouts …”
Examiner respectfully disagrees with the arguments.
As taught in Neylan, Neylan teaches different versions of a presentation file (e.g., different number of slides and different levels of bullet points) for the different users (e.g., a CEO, managers, other employees) – see paras. 0005, 0006 and figures 2A-2C, 4A-4C. Therefore, it is clear that Neylan teaches a plurality of documents (different versions of the files with the selected document type) based on the layouts (e.g., type of the documents, section sequence, etc.). See the rejection section below for detail.  

The applicants’ argument for the claims 8, 15 and dependent claims regarding the limitations similar to the limitations of the claim 1 responded above is not persuasive and the response for this argument is similar for the claim 1 stated above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for amended claims. This action is final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (claims 8 and 15 include similar limitations) recites:
“… determining … layouts of a plurality of documents, each layout including one or more components of each respective document …”, however, it is not clear (1) whether the layout is determined for the component (e.g., one layout including one component) or not; (2) how to define “each respective”;
“… defining an access policy granting a user access to a type of component of one … component(s) … based on the layouts …”, however, it is not clear whether defining the access policy of a type of the (one) component is based on the plurality of layouts or not (e.g., defining the access policy for the type of the first component based on the second layout including the second component) or omitting necessary information which causes the limitations unclear;
“… receiving a request from the user to access a document … responsive to receiving the request, granting the user access to a component in the document corresponding to the type of component based on the access policy and the respective layout of the document”, however, it is not clear (1) how the requested document corresponds the type of the component (e.g., requesting the defined type of component of the document); (2) how to define “respective” of the respective layout of the document (e.g., whether the requested document has a plurality of layouts but based on only the respective layout); (3) the terms (e.g., “the user”, and “the respective layout”) have antecedent basis issues (e.g., not defining “a user”, and “a respective layout” before).    
Claims 3-7, 10-14 and 17-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claim 6 (claims 13 and 20 include similar limitations) recites “… responsive to receiving a second request from the user to access the second document, granting the user access to a second component … corresponding to the type of component based on the access policy”, however, it is not clear whether granting for the second component is based on the same as granting to the document and type of the document of the claim 1 (e.g., applying the same access policy and granting the different documents or unclear to define a boundary of the limitations) or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neylan et al. (US 2019/0129968 A1).

As per claim 1, Neylan teaches a computer-implemented method comprising:
determining, by one or more processors, layouts of a plurality of documents, each layout including one or more components of each respective document; defining an access policy granting a user access to a type of component of the one or more components in the plurality of documents based on the layouts [figs. 1, 2A, 4A-4C, 10, 12; abstract; par. 0005, lines 1-24; par. 0006, lines 1-17; par. 0007, lines 1-17; par. 0010, lines 1-6; par. 0038; par. 0042, lines 1-13 of Neylan teaches determining, by one or more processors, layouts of a plurality of documents (e.g., different versions of files sent to a CEO, managers, programmers, etc. as shown in figs. 4A-4C), each layout including one or more components (e.g., the different segments) of each respective document (e.g., the file sent to the CEO); defining an access policy/permission (e.g., the factor for the control of access to specific file sections) granting a user access to a type of component (e.g., the unique version) of the one or more components (e.g., the different segments) in the plurality of documents based on the layouts (e.g., different versions of files sent to the CEO, managers, programmers, etc.)]; 
receiving a request from the user to access a document of the plurality of documents; and responsive to receiving the request, granting the user access to a component in the document corresponding to the type of component based on the access policy and the respective layout of the document [figs. 2A, 3, 4A, 9B; par. 0007, lines 1-17; par. 0044, lines 1-17; par. 0046, lines 1-12; par. 0047, lines 1-13; par. 0069, lines 1-7 of Neylan teaches receiving a request from the user (e.g., scrolling for viewing) to access a document (e.g., the version of the file among the plurality of versions) of the plurality of documents; and responsive to receiving the request, granting the user access to a component in the document corresponding to the type of component (e.g., the type of component shown in fig. 2A) based on the access policy and the respective layout of the document (e.g., allowing to access/see the sections 1, 3, 5, 7, 9 for the user 171A)].

As per claim 3, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches wherein defining the access policy comprises defining an access level [par. 0009, lines 1-6; par. 0011, lines 1-15 of Neylan teaches wherein defining the access policy comprises defining an access level (e.g., defining access granular level based on the file/layout and the sections of the file)].

As per claim 4, Neylan teaches the computer-implemented method of claim 3. 
Neylan further teaches further comprising: dynamically changing, by one or more processors, the access level for the plurality of documents [par. 0038, lines 1-9; par. 0056, lines 1-15 of Neylan teaches dynamically changing, by one or more processors, the access level (e.g., permission to display) for the plurality of documents (e.g., the different versions of the file)].

As per claim 5, Neylan teaches the computer-implemented method of claim 3. 
Neylan further teaches presenting the component in the document corresponding to the type of component to the user [par. 0038, lines 1-25; par. 0041, lines 1-17 of Neylan teaches presenting the component (e.g., the section showing in fig. 4A for the user 171A set in fig. 2A) in the document corresponding to the type of component (see fig. 2A) to the user – see also rejections to the claim 1].

As per claim 6, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches further comprising: determining, by one or more processors, a layout similarity (e.g., the short version or two-minute version) between the plurality of documents and a second document based on a pre-defined similarity threshold; dynamically applying, by one or more processors, the access policy to the second document; and responsive to receiving a second request from the user to access the second document, granting the user access to a second component of the second document corresponding to the type of component based on the access policy [par. 0041, lines 1-17; par. 0042; par. 0051, lines 1-17 of Neylan teaches determining, by one or more processors, a layout similarity between the plurality of documents and a second document based on a pre-defined similarity threshold (e.g., the time threshold); dynamically applying, by one or more processors, the access policy to the second document; and responsive to receiving a second request from the user to access the second document, granting the user access to a second component of the second document corresponding to the type of component based on the access policy (e.g., displaying the high priority section of type of selected version)] – see also rejections to the claim 1.
 
As per claim 7, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches wherein the one or more components are selected from the group consisting of: tables, figures, and sections [par. 0004, lines 1-17; par. 0051, lines 1-17 of Neylan teaches wherein the one or more components are selected from the group consisting of: tables, figures, and sections – see also MPEP 803.02 for the Markush group claim].

Claims 8 and 10-14 are computer program product claims that correspond to the method claims 1 and 3-7, and are analyzed and rejected accordingly.
Claims 15 and 17-20 are system claims that correspond to the method claims 1 and 2-6, and are analyzed and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495